EXHIBIT 10.1.1

CONFORMED COPY

                AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 8, 2005
(this “Amendment Agreement”), in respect of the CREDIT AGREEMENT dated as of
February 22, 2000 (as amended to date, the “Credit Agreement”), among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC. (the
“Borrower”); the LC SUBSIDIARIES from time to time party thereto; the LENDERS
from time to time party thereto; and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.


        The Borrower has requested that the Credit Agreement be amended and
restated as set forth in Section 1 below and the parties hereto are willing so
to amend the Credit Agreement.

        In consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto hereby agree, on the terms and
subject to the conditions set forth herein, as follows:

        SECTION 1.  Amendment and Restatement.   (a)   Upon the effectiveness of
this Amendment Agreement as provided in Section 2 below, the Credit Agreement
(including the Schedules and Exhibits thereto) shall be amended and restated to
read as set forth in Exhibit A attached hereto (including the Schedules and
Exhibits attached to such Exhibit A), and the Administrative Agent is hereby
directed to enter into such Loan Documents and to take such other actions as may
be required to give effect to the transactions contemplated hereby. As so
amended and restated, the Credit Agreement is hereinafter referred to as the
“Restated Credit Agreement”.

    (b)        Upon the effectiveness of this Amendment Agreement as provided in
Section 2 below, the Commitments of each Lender under the Credit Agreement that
does not have a “Revolving Commitment” under the Restated Credit Agreement
(including the Commitments under the Credit Agreement of each person that
executes this Amendment Agreement as a “Non-Continuing Lender”) shall terminate.

    (c)        From and after the effectiveness of such amendment and
restatement, the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”,
“hereto”, “hereof” and words of similar import, as used in the Restated Credit
Agreement, shall, unless the context otherwise requires, refer to the Credit
Agreement as amended and restated in the form of the Restated Credit Agreement,
and the term “Credit Agreement”, as used in the Loan Documents, shall mean the
Restated Credit Agreement. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement.

        SECTION 2.   Conditions to Effectiveness.   This Amendment Agreement and
the obligations of the Lenders to make Loans and issue Letters of Credit under
the

2

Credit Agreement as amended and restated hereby shall become effective on the
date on which the conditions specified in Section 5.01 of the Restated Credit
Agreement are satisfied (or waived in accordance with Section 10.02 of the
Restated Credit Agreement).

        SECTION 3.  Applicable Law.   THIS AMENDMENT AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 4.   Counterparts.   This Amendment Agreement may be executed in
two or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract. Delivery of an
executed counterpart of a signature page of this Amendment Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Amendment Agreement. This Amendment Agreement shall constitute a “Loan Document”
for all purposes of the Restated Credit Agreement and the other Loan Documents.

        SECTION 5.   Expenses.   The Borrower agrees to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this Amendment Agreement, including the reasonable fees, charges
and disbursements of Cravath, Swaine & Moore, LLP, counsel for the
Administrative Agent.

        SECTION 6.  Headings.   The headings of this Amendment Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

3

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

GRAFTECH INTERNATIONAL LTD.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO




GRAFTECH GLOBAL ENTERPRISES INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO




GRAFTECH FINANCE INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO




JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent,
Collateral Agent, Issuing Bank and
Swingline Lender


    By /S/ JOHN C. RIORDAN
          ——————————————
          Name: John C. Riordan
          Title: Vice President




4

BANK OF AMERICA, N.A.,
individually and as Syndication Agent,


    By /S/ HENRY F. BULLITT
          ——————————————
          Name: Henry F. Bullitt
          Title: Senior Vice President



BNP PARIBAS, individually and as
Documentation Agent,


    By /S/ SHAYN MARCH
          ——————————————
          Name: Shayn March
          Title: Director



    By /S/ ANGELA B. ARNOLD
          ——————————————
          Name: Angela B. Arnold
          Title: Vice President


5

Signature Page to be executed by Lenders
under the Amended and Restated Credit Agreement

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank.


Lender: Crédit Industriel et Commercial


    By /S/ STUART POST
          ——————————————
          Name: Stuart Post
          Title: Manager





    By /S/ GARY GEORGE
          ——————————————
          Name: Gary George
          Title: Manager


6

Signature Page to be executed by Lenders
under the Amended and Restated Credit Agreement

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank.


Lender: ABN AMRO BANK N.V.


    By /S/ ROBERT H. STEELMAN
          ——————————————
          Name: Robert H. Steelman
          Title: Director





    By /S/ KEVIN LEGALLO
          ——————————————
          Name: Kevin LeGallo
          Title: Associate


7

Signature Page to be executed by Lenders
under the Amended and Restated Credit Agreement

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank.


Lender: CIBC Inc.


    By /S/ GEORGE KNIGHT
          ——————————————
          Name: George Knight
          Title: Managing Director
          CIBC World Markets Corp. As
          Agent


8

Signature Page to be executed by Lenders
under the Amended and Restated Credit Agreement

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank.


Lender: The Bank of Nova Scotia


    By /S/ TODD HELLER
          ——————————————
          Name: Todd Heller
          Title: Managing Director


9

Signature Page to be executed by Lenders
under the Amended and Restated Credit Agreement

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank.


Lender: Royal Bank of Canada


    By JAMES F. DISHER
          ——————————————
          Name: James F. Disher
          Title: Authorized Signatory


10

Signature Page to be executed by Lenders
under the Amended and Restated Credit Agreement

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank.


Lender: Natexis Banques Populaires


    By /S/ NECORAT REGENT
          ——————————————
          Name: Necorat Regent
          Title: VP Multinational





    By /S/ P.J. VAN TULDER
          ——————————————
          Name: P.J. Van Tulder
          Title: Group Heads


11

Signature Page to be executed by Non-Continuing Lenders

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Non-Continuing
Lender: Unicredito Italiano


    By /S/ BARRY HENRY
          ——————————————
          Name: Barry Henry
          Title: Vice President





    By /S/ SAIYED A. ABBAS
          ——————————————
          Name: Saiyed A. Abbas
          Title: Vice President


12

Signature Page to be executed by Non-Continuing Lenders

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Non-
Continuing
Lender: The Bank of New York


    By /S/ CHRISTINE T. RIO
          ——————————————
          Name: Christine T. Rio
          Title: Vice President


13

Signature Page to be executed by Non-Continuing Lenders

  SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of FEBRUARY 8, 2005, in
respect of the CREDIT AGREEMENT dated as of February 22, 2000, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE INC.; the
LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


Non-
Continuing
Lender: Credit Suisse First Boston, acting
through its Cayman Islands Branch


    By /S/ PHILLIP HO
          ——————————————
          Name: Phillip Ho
          Title: Director





    By /S/ CASSANDRA DROOGAN
          ——————————————
          Name: Cassandra Droogan
          Title: Associate
